Opinion by
Cline, J.
In accordance with stipulation of counsel and following the decisions cited, the claims of the plaintiffs were sustained as follows: (1) Bak hop, lotus nuts, sui sit, yuk chuk, wai san, sar sum, Io hon qua, mok qua, and *289yuen yuk assessed at 35 percent ad valorem under paragraph 775 and paragraph 752, or at 50 percent under paragraph 774 as vegetables or fruits, prepared, or at 10 percent under paragraph 34 as drugs, advanced, stipulated to be the same as the merchandise passed upon in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372), were held entitled to free entry under paragraph 1669 as crude drugs; (2) merchandise assessed as milled rice at 2% cents per pound under paragraph 727, similar to the broken rice the subject of Abstract 48704, was held dutiable at five-eighths of 1 cent per pound under said paragraph, the portions of the broken rice being as follows: In protest 957750-G, for the 200-bag lot, 1.1 percent; for the 100-bag lot, 1.2 percent; for the 50-bag lot, 1 percent; and in all other instances, 2.2 percent; (3) merchandise classified as shelled almonds under paragraph 756, the same as the apricot kernels involved in Abstract 34104, was held dutiable at at 3 cents per pound under paragraph 762; (4) merchandise assessed at 50 percent under paragraph 774 as vegetables in their natural state, the same as those the subject of Abstract 29022 and Quong Yu Wo v. United States (68 Treas. Dec. 668, T. D. 48003), was held dutiable at 35 percent under paragraph 775 as vegetables, prepared or preserved; (5) birds’ nests assessed at 20 percent under paragraph 1558, similar to those the subject of Quong Lee & Co. v. United States (20 C. C. P. A. 192, T. D. 45981), were held dutiable at 10 percent under said paragraph as nonenumerated unmanufactured articles; and (6) birds, prepared or preserved, assessed at 10 cents per pound under paragraph 712, the same as the ducks in oil passed upon in Wa Chong Co. v. United States (61 Treas. Dec. 1118, T. D. 45695), were held dutiable under said paragraph upon the basis of a weight, excluding that of the oil, the weight of the oil in these instances being as noted on the involved invoices by the customs examiner.